            Case 1:20-cv-03546-MKV Document 21 Filed 10/30/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                    USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                   DOCUMENT
                                                                ELECTRONICALLY FILED
 BEATRIZ CORONA CORTES, individually
                                                                DOC #:
 and on behalf of all others similarly situated,
                                                                DATE FILED: 10/30/2020
 et al.

                            Plaintiffs,                           20-cv-3546 (MKV)

                     -against-                                          ORDER

 CORNED BEEF EXPRESS, LLC et al.,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       A review of court records shows that Plaintiffs initiated this action by filing a complaint

on May 6, 2019 [ECF #1]. However, no proof of service of the summons and complaint has

been filed [see ECF #9, 15, 16, 17, 18, 19]. Rule 4(m) of the Federal Rules of Civil Procedure

provides:

                If a defendant is not served within 90 days after the complaint is
                filed, the court – on motion or on its own after notice to the
                plaintiff – must dismiss the action without prejudice against that
                defendant or order that service be made within a specified time.
                But if the plaintiff shows good cause for the failure, the court must
                extend the time for service for an appropriate period.

Accordingly, IT IS HEREBY ORDERED that, by November 13, 2020, Plaintiffs shall serve the

summons and complaint on Defendants and shall file proof of such service on ECF. Failure to

comply might result in dismissal of this action for failure to prosecute pursuant to Rules 4 and 41

of the Federal Rules of Civil Procedure.

SO ORDERED.
                                                      _________________________________
Date: October 30, 2020                                MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
